Citation Nr: 0522373	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the keloid scar of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1963 until 
January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In May 2005, the veteran had a hearing before the undersigned 
Board member at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified that while in basic training he came in 
contact with a cactus and that a spine from the cactus caused 
a small keloid to form on his left thigh.  The veteran 
believes that this keloid eventually caused basal cell 
carcinoma to form on his thigh many years later

The veteran also has keloids on his face for which he was 
service connected many years ago.  The veteran maintains that 
he consulted with a doctor in 1965 in regards to the keloids 
on his face, and at the same appointment he showed the doctor 
the small keloid on his thigh from the cactus, which was only 
about 1/8 of an inch at the time.  The veteran testified that 
the doctor said it did not look like anything that would 
cause a problem, but that they could do an optional steroid 
injection in an effort to reduce the keloid; however, the 
doctor did not recommend this procedure, and the veteran 
declined to have it done.

The veteran then testified that he went for a VA general 
medical examination in June of 2000 at which time the keloid 
on his thigh was the size of a quarter.  The examiner 
indicated that the veteran had a skin disorder consisting of 
multiple keloids, which had existed from service; but the 
examiner did not differentiate between the veteran's facial 
keloids which were caused by cystic acne and were service-
connected, and his left thigh keloid which had purportedly 
been caused by a cactus spine and was not service-connected.  
A biopsy of the thigh keloid was ordered in August 2000, 
revealing that the veteran had basal cell carcinoma.

A review of the veteran's service medical records (SMRs) 
produced several records from dermatologist visits during 
service.  However, each of these records addressed only the 
facial keloids, failing to mention a keloid on the veteran's 
left thigh.  Similarly, no treatment records mention the 
keloid on the veteran's thigh from the time he was discharged 
from service in 1964 until 2000, despite the fact that he was 
service connected in 1967 for keloids of the face.  

A review of the veteran's claims file failed to uncover a 
medical opinion of record as to the etiology of the veteran's 
keloid of the left thigh, or to the relationship between the 
veteran's basal cell carcinoma of the keloid on the left 
thigh and the keloid itself.  Under these circumstances, the 
Board believes additional development is warranted, as 
detailed below.  

Additionally, the veteran indicated during his hearing before 
the Board that he had been rated as totally disabled by the 
Social Security Administration (SSA) on account of his basal 
cell carcinoma.  As these records may be useful in 
substantiating his claim, a remand is necessary in order to 
obtain Social Security records for the veteran.

As such, this matter is REMANDED to the RO via the AMC for 
the following action:

1.    Obtain all records from the Social 
Security Administration, to include all 
awards of disability benefits and any 
underlying records used in reaching the 
determination.  All efforts to obtain 
Social Security records should be fully 
documented, and a negative response must 
be provided if records are not available.

2.  Ask the veteran to identify any 
private, medical care providers who 
treated either the keloid on his left 
thigh, or his basal cell carcinoma, and 
supply the VA with the necessary releases 
to obtain the records.

3.  Obtain the veteran's VA medical 
records from the VA North Texas Health 
Care System in Dallas, Texas for 
treatment from August 2001 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  Following receipt of any SSA records, 
any private treatment records identified 
by the veteran, and any VA treatment 
records, schedule the veteran for an 
examination.  The examiner should be 
provided with the veteran's claim file 
and asked to fully review it.  Any 
opinion rendered must be supported by a 
complete rationale.

The examiner should specifically comment 
on:

?	whether the keloid on the veteran's 
thigh is part of the same process 
that caused the keloids on his face;
 
?	the relationship between a keloid 
and basal cell carcinoma, addressing 
in particular whether basal cell 
carcinoma would be as likely to form 
on unaffected skin as it would be to 
form on a keloid; and 

?	whether it is as likely as not that 
the keloid on the veteran's left 
thigh caused his basal cell 
carcinoma to form.

4.  Then, re-adjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

